ORDER

PER CURIAM.
Plaintiff appeals summary judgment in favor of Defendant on all counts of her equitable action which sought to establish that certain debts she owed to Defendant were void and that properties given to Defendant in partial satisfaction of these debts were equitable mortgages rather that absolute conveyances. We affirm.
We have reviewed the brief of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).